           Case 1:18-vv-00082-UNJ Document 34 Filed 02/06/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-0082V
                                   Filed: December 19, 2018
                                        UNPUBLISHED


    L.C. HOGAN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Shoulder
    AND HUMAN SERVICES,                                      Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On January 17, 2018, L.C. Hogan (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”), including adhesive capsulitis, as a result of an
influenza (“flu”) vaccine he received on November 8, 2016. Petition at 3. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On October 17, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On December 19, 2018, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00082-UNJ Document 34 Filed 02/06/19 Page 2 of 4



$62,500.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $62,500.00, in the form of a check payable to
petitioner, L.C. Hogan. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
           Case 1:18-vv-00082-UNJ Document 34 Filed 02/06/19 Page 3 of 4



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
L.C. HOGAN,                                )
                                           )
                  Petitioner,              )
                                          )   No. 18-82V (ECF)
v.                                        )   Chief Special Master Dorsey
                                          )
SECRETARY OF HEALTH                       )
AND HUMAN SERVICES,                       )
                                          )
                  Respondent.             )
__________________________________________)

                  RESPONDENT’S PROFFER ON AWARD OF DAMAGES

         On October 17, 2018, respondent, the Secretary of Health and Human Services, filed his

Rule 4(c) Report conceding entitlement to compensation in this matter. The same day, the Court

entered its Ruling on Entitlement, finding petitioner L.C. Hogan entitled to Vaccine Act

compensation. Respondent now proffers that petitioner receive a compensation award consisting

of a lump sum of $62,500.00 in the form of a check payable to petitioner, L.C. Hogan. 1 This

amount represents compensation for all elements of compensation under 42 U.S.C.

§ 300aa-15(a) to which petitioner is entitled. 2

         Petitioner agrees with the proffered award of $62,500.00. 3

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

1
    Petitioner is a competent adult. No guardianship is required.
2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.
3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).
        Case 1:18-vv-00082-UNJ Document 34 Filed 02/06/19 Page 4 of 4




                                          C. SALVATORE D’ALESSIO
                                          Acting Director
                                          Torts Branch, Civil Division

                                          CATHARINE E. REEVES
                                          Deputy Director
                                          Torts Branch, Civil Division

                                          GABRIELLE M. FIELDING
                                          Assistant Director
                                          Torts Branch, Civil Division

                                          s/Voris E. Johnson, Jr.
                                          VORIS E. JOHNSON, JR.
                                          Senior Trial Attorney
                                          Torts Branch, Civil Division
                                          U.S. Department of Justice
                                          P.O. Box 146
                                          Ben Franklin Station
                                          Washington, D.C. 20044-0146
                                          Direct dial: (202) 616-4136

Dated: December 19, 2018




                                      2
